Citation Nr: 0526786	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right knee strain 
with degenerative changes secondary to left knee post 
operative residuals of lateral manisectomy.

2.  Entitlement to service connection for right knee strain 
with degenerative changes secondary to left knee post 
operative residuals of lateral manisectomy.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to May 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO denied service connection for right 
knee strain with degenerative changes secondary to left knee 
post operative residuals of lateral manisectomy.


FINDINGS OF FACT

1.  Service connection for right knee strain with 
degenerative changes secondary to left knee post operative 
residuals of lateral manisectomy was denied in a November 
1999 decision.  The veteran was informed of the decision in 
November 1999.  The veteran was informed of his right to 
appeal.  The veteran did not appeal the decision and it 
became final.  

2.  The evidence submitted since the RO's November 1999 
decision bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  Disability associated with right knee strain and 
degenerative changes is due to service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, which denied service 
connection for right knee strain with degenerative changes 
secondary to left knee post operative residuals of lateral 
manisectomy, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the November 1999 rating 
decision, which denied service connection for right knee 
strain with degenerative changes secondary to left knee post 
operative residuals of lateral manisectomy, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Disability due to right knee strain with degenerative 
changes is proximately due to left knee post operative 
residuals of lateral manisectomy. 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for right knee strain with 
degenerative changes secondary to left knee post operative 
residuals of lateral manisectomy.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC) and the 
statements of the case (SSOCs) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letters from July 2002 and May 
2004 explained the evidence necessary to establish 
entitlement.  In addition, the letters described what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in February 2004.  The basic elements for 
establishing service connection have remained unchanged 
despite the changes in the VCAA.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  However, the Board notes that the initial 
rating decision was issued prior to the enactment of the 
VCAA.  Obviously, the VA could not comply with a law that was 
not yet in existence.  Furthermore, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the July 2002 letter specifically 
described the evidence needed to substantiate the claim and 
informed the appellant to send "[a]ll of the above requested 
evidence" to the RO.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records.  The veteran was afforded a VA examination.  
The Board notes that efforts were made to obtain private 
medical records identified by the veteran and requests for 
help in obtaining these records was requested from the 
appellant.  However, the VA was not able to secure these 
private medical records.  The Board notes that ultimately it 
is the veteran's responsibility to obtain private medical 
records.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Factual Background

A separation physical dated in February 1972 notes that the 
veteran underwent an operation to repair torn cartilage  on 
the left knee and notes the veteran's lower extremities as 
normal.  

A VA examination of July 1997 notes that the veteran 
complained of pain in his right knee as a result of having to 
rely on that knee because of weakness of the left knee.  An 
Addendum to the exam results notes a diagnosis of the right 
knee of complex tear of the posterior horn of the medial 
meniscus, osteoarthritic changes of the right knee affecting 
the medial tibial femoral compartment, and joint effusion 
with Baker's cyst.  

An MRI of the right knee of October 1997 showed a complex 
tear of the posterior horn of medial meniscus with both 
oblique and radial components, tricompartmental 
osteoarthritic changes most severely affecting the medial 
tibio-femoral compartment with near complete cartilage loss, 
and moderate joint effusion with Baker's cyst.  

In a letter received in November 1998, the veteran stated 
that he had been seen for pain in both knees by Dr. Paul 
Endler in April 1995, however, the medical records were not 
released to him because Dr. Endler's practice has since been 
sold to another physician.  He further stated that he 
believed that the problems he had with his right knee were a 
direct result of his left knee problems.  

In a rating decision of November 1997, the RO granted service 
connection for a left knee disability.

The RO denied service connection for a right knee condition 
secondary to the service connected left knee disability via a 
rating decision of April 1999.  The basis for the denial was 
the lack of evidence of a nexus between the service connected 
left knee disability and the right knee condition.

In a rating decision of November 1999, the RO once again 
denied service connection for a right knee condition 
secondary to the service connected left knee disability on 
the same basis.  

The veteran was informed of the determination and of the 
right to appeal.  The veteran did not appeal the decision.

In a letter dated in November 2001, the veteran stated that 
he had increased problems with his right knee.  

X-rays of the right knee of December 2003 reveal advanced 
degenerative changes, narrowed joint spaces, subchondral 
sclerosis, subchondral cyst formation, and osteophytes.  
Loose bodies were present around the joint spaces.  There was 
a possibility of joint effusion.  

In a VA examination of 2003 the veteran reported that his 
right knee had started to bother him 10 years prior to the 
exam and that his right knee has deteriorated since then.  He 
further reported that a year prior, he noticed aching pain in 
the right groin which aggravated his knee and for which he 
shifted his gait pattern to a wider base to avoid putting 
weight on the hip.  The veteran complained of bilateral knee 
pain more on the right than left knee, bilateral knee 
weakness more on the left than the right knee, bilateral 
stiffness all the way up to the hips, bilateral swelling of 
the knees, and bilateral fatigability of the knees.  After a 
physical examination, the examiner noted a diagnosis of 
advanced, severe degenerative arthritis of both knees and 
hips.  The examiner noted the following opinion:

[T]he arthritis seen was not traumatic 
in origin.  . . . 

The generalized arthritis seen is more 
related to the degenerative changes 
seen in a physically active individual 
who has had repetitive small and/or 
significant trauma over the years, so 
called wear-and-tear arthritis.  

The tendency of an individual who has 
had surgical intervention for a knee is 
to protect that knee.  Thus they rely 
on the other limb to make up the 
difference.  When arthritis starts to 
become problematic in the opposite 
limb, it is aggravated by this need to 
use that limb as the dominant limb.  
Thus, although the arthritis is not 
CAUSED by the previously traumatized 
limb, the pain is AGGRAVATED by the 
favoring of the previously injured 
limb.  The same goes when arthritis is 
present in neighboring joints, such as 
the hips in this case.

A September 2003 letter from DR. Price, a chiropractor, notes 
that in his opinion, the veteran's left knee disability had 
caused several secondary conditions to include right knee 
radiculitits.  He stated that years of antalgic gait had 
caused significant strain on the other areas of the body 
including the right knee.  

The veteran had a VA examination of the right hip and left 
knee on August 2004.  The examiner opined that "[i]t is 
reasonable to expect that an open lateral menisectomy as was 
described having occurred to [the veteran's] left knee during 
the course of his military service would more certainly have 
aggravated any generalized propensity towards developing 
osteoarthritis in the weightbearing joints.  It is not 
expected that the minor length demonstrated regarding the 
left leg would have been responsible for the osteoarthritic 
changes occurring in the right knee and both hips."

New and Material 

The RO, in a decision dated in November 1999, denied the 
veteran's claim of entitlement to service connection for a 
right knee condition as secondary to the service connected 
disability of residuals of lateral meniscectomy of the left 
knee on the basis that there was no evidence of record of a 
nexus between the claimed condition and the service connected 
left knee disability.  There were no complaints of right knee 
injuries or problems in the veteran's service medical 
records, including the separation physical dated in February 
1972.  The Board notes that the record did contain competent 
medical evidence of osteoarthritis of the right knee, tear of 
the posterior horn of the medial meniscus and joint effusion 
with Baker's cyst.  However, there was no opinion of record 
of a nexus between the current findings and the service 
connected left knee disability.  The veteran did not appeal 
the RO's decision, and it became final.

Added to the record since November 1999, are VA medical 
records and a letter from the veteran's chiropractor which 
attributes the right knee problems to the veteran's need to 
compensate for his service connected left knee disability.  

The November 1999 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
November 1999 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a nexus between the claimed condition and the 
service connected left knee disability.  Since that 
determination, the veteran has presented competent evidence 
of a nexus between the claimed condition and the service 
connected left knee disability.  This evidence is relevant 
and probative to the issue at hand and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156.  Accordingly, the additional evidence is new and 
material and the claim is reopened.

Service connection

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310;  Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

The veteran does not allege that the claimed diseases or 
injuries were incurred in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.

The veteran has alleged that his right knee strain with 
degenerative changes is due to his service connected left 
knee disability.  After a careful review of the evidence of 
record, the Board finds that the evidence does support a 
grant of service connection for right knee disability.

The evidence of record shows that the veteran is service-
connected for a left knee disability.  The evidence further 
shows that the veteran currently suffers from osteoarthritis, 
moderate joint effusion, and a tear of the posterior medial 
meniscus of the right knee.  The medical evidence of record 
shows that a right knee condition was first diagnosed in 
1997, over 25 years after the veteran's discharge from 
service.  The issue before the Board is whether disability of 
the right knee is proximately due to or the result of the 
service connected left knee.  The regulation is clear, the 
issue is whether there is disability associated with the 
service-connected disease or injury, not whether a disease or 
injury is associated with the service-connected disease of 
injury.  This includes any increase in disability.  

The term, "disability", as contemplated by the VA 
regulations, means "impairment in earning capacity resulting 
from . . . [all types of] diseases or injuries [encountered 
as a result of or incident to military service] and their 
residual conditions. . . ." 38 C.F.R. § 4.1 (1990). . . .Such 
a definition of "disability" follows the overall statutory 
and regulatory purpose of the veterans compensation law.  
This purpose is reflected in the ratings system, which rates 
different mental and physical maladies based upon diminished 
earning capacity. . . . Hence, although "disability" is not 
defined by § 1153 for compensation purposes, the regulatory 
definition adopted in 38 C.F.R. § 4.1 is a reasonable one.

The Court has held that the term "disability" as used in § 
1110 refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order:  To the extent that such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

In this case the record establishes opinions of a nexus 
between the veteran's right knee disability and his service 
connected left knee disease or injury.  Of record are two VA 
physician's opinions rendered after taking the veteran's 
medical history, conducting a physical examination which 
included an MRI of the right knee in one exam, and reviewing 
the claims file.  In December 2003 a VA physician opined that 
the veteran's osteoarthritis of the right knee was more 
related to repetitive small and/or significant trauma over 
the years, or the so called wear-and-tear arthritis.  She 
further opined that the osteoarthritis of the right knee was 
not cause by the left knee disability although the pain on 
the right knee was aggravated by the veteran's need to favor 
the service connected left knee.  In August 2004 a different 
VA physician opined that the left knee would more certainly 
have aggravated any generalized propensity toward the 
development of arthritis in the weight bearing joints.  Such 
opinions constitute positive evidence.

In this case, the only probative evidence establishes an 
increase in right knee disability due to the service 
connected left knee disorder.  Although the left knee disease 
did not cause the disease of the right knee, it did produce 
an increase in disability (aggravation).  Accordingly, 
service connection (aggravation) for right knee strain with 
degenerative changes secondary to left knee post operative 
residuals of lateral manisectomy, is granted.


ORDER

The application to reopen a claim for service connection for 
right knee disability is granted.

Service connection for right knee disability is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


